ﬁHm’tm étatw Qtuurt "of gppealg

For the Seventh Circuit
Chicago, Illinois 60604

April 4, 2005

Before
Hon. FRANK H. EASTERBROOK, Circuit Judge
Hon. ILANA DIAMOND ROVNER, Circuit Judge

Hon. DIANE S. SYKES, await Judge

No. 03-3697
LAKELAND ENTERPRISES OF Petition for Review of a Final Order
RHINELANDER, INCORPORATED, of the Occupational Safety and
Petitioner, Health Review Commission.
V. No. 02-1909

ELAINE L. CHAO, Secretary of Labor,
Respondent.

O R D E R
The agency information on page 1 of the slip opinion for the above—entitled

cause decided on March 28, 2005, is amended as follows:

Petition for Review of a Final Order of the

Occupational Safety and Health Review Commission.
No. 02—1909